     Case 2:20-cv-00103-SMJ       ECF No. 17    filed 02/09/21   PageID.1574 Page 1 of 15




1                                                                                FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON

2
                                                                        Feb 09, 2021
3                         UNITED STATES DISTRICT COURT                      SEAN F. MCAVOY, CLERK

                         EASTERN DISTRICT OF WASHINGTON
4
     DAVID JOSEPH M.,                             No. 2:20-cv-00103-SMJ
5
                                Plaintiff,        ORDER DENYING PLAINTIFF’S
6                                                 MOTION FOR SUMMARY
                  v.                              JUDGMENT AND GRANTING
7                                                 DEFENDANT’S MOTION FOR
     ANDREW SAUL, Commissioner of                 SUMMARY JUDGMENT
8    Social Security,

9                               Defendant.

10

11         Plaintiff David Joseph M. appeals the Administrative Law Judge’s (ALJ)

12   denial of his application for Disability Insurance Benefits (DIB) and Supplemental

13   Security Income (SSI). He alleges that the ALJ erred by (1) failing to identify that

14   he had severe mental impairments, (2) finding his substance abuse was a material

15   factor contributing to the disability, (3) failing to order a consultative psychological

16   examination, including cognitive testing, and (4) failing to assign his subjective

17   testimony about his functional limitations significant weight. ECF No. 15 at 10, 13.

18   The Commissioner of Social Security (“Commissioner”) disputes these contentions

19   and asks the Court to affirm the ALJ’s determination. ECF No. 16 at 14, 18.

20         Before the Court, without oral argument, are the parties’ cross-motions for

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 1
         Case 2:20-cv-00103-SMJ   ECF No. 17    filed 02/09/21   PageID.1575 Page 2 of 15




1    summary judgment. ECF Nos. 15, 16. After reviewing the administrative record,

2    the parties’ briefs, and the relevant legal authority, the Court is fully informed. For

3    the reasons discussed below, the Court agrees with the Commissioner and affirms.

4                                 PROCEDURAL HISTORY1

5             Plaintiff applied for DIB and SSI benefits in April 2015 and filed another

6    claim for disability benefits in December 2017, alleging his disability began in

7    August 2011. AR 193–199, 200–207, 991 & 1149. The ALJ conducted a hearing,

8    finding Plaintiff not disabled and entered an unfavorable decision denying his

9    application for DIB and SSI benefits. AR 1083–103. Plaintiff appealed that

10   decision, but the Appeals Council found that the reasons submitted did not provide

11   a basis for changing the ALJ’s decision and denied his request for review. AR 1104–

12   10. Plaintiff thus sought relief and filed a complaint in this Court. AR 1111–13. On

13   review, this Court granted in part Plaintiff’s motion for summary judgment, denied

14   the Commissioner’s motion for summary judgment, and remanded the matter to the

15   Commissioner for additional proceedings under 42 U.S.C. § 405(g). AR 1118–46.

16            Pursuant to this Court’s remand order, the Appeals Council directed the ALJ

17
     1
18     The facts of the case are set forth in the administrative hearing transcripts, the
     ALJ’s decisions, and the parties have also incorporated the relevant facts by
19   reference in their respective cross-motions for summary judgment, see ECF No. 15
     at 2 & ECF No. 16 at 4–5, and discussed any additional relevant facts in their
20   briefing on those motions. See generally id. The Court thus provides only a short
     procedural summary here.
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 2
     Case 2:20-cv-00103-SMJ       ECF No. 17    filed 02/09/21   PageID.1576 Page 3 of 15




1    to readdress step 2 of the sequential evaluation process and reevaluate whether

2    Plaintiff’s substance use is a material factor contributing to his disability. AR 991.

3    The ALJ thus conducted a second hearing, and Plaintiff appeared and testified. AR

4    1048–1082. Following the hearing, the ALJ again found Plaintiff not disabled

5    within the meaning of the Social Security Act due to his polysubstance use disorder

6    and entered an unfavorable decision denying his application for benefits. AR 988–

7    1011.

8            Plaintiff again sought review in this Court, leading to the instant cross-

9    motions for summary judgment. ECF Nos. 1, 15 & 16.

10                           DISABILITY DETERMINATION

11           A “disability” is defined, for the purposes of receiving SSI and DBI benefits,

12   as the “inability to engage in any substantial gainful activity by reason of any

13   medically determinable physical or mental impairment which can be expected to

14   result in death or which has lasted or can be expected to last for a continuous period

15   of not less than twelve months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The

16   ALJ uses a five-step sequential evaluation process to determine whether a claimant

17   qualifies for disability benefits. 20 C.F.R. §§ 404.1520, 416.920.

18           At step one, the ALJ considers the claimant’s work activity, if any. 20 C.F.R.

19   §§ 404.1520(a)(4)(i), (b), 416.920(a)(4)(i), (b). If the claimant is doing any

20   substantial gainful activity, the ALJ will find the claimant not disabled and deny

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 3
     Case 2:20-cv-00103-SMJ       ECF No. 17      filed 02/09/21   PageID.1577 Page 4 of 15




1    their claim. Id. If the claimant is not doing any substantial gainful activity, the

2    evaluation proceeds to step two.

3          At step two, the ALJ considers the medical severity of the claimant’s

4    impairment(s). 20 C.F.R. §§ 404.1520(a)(4)(ii), (c), 416.920(a)(4)(ii), (c). If they

5    do not have a severe medically determinable physical or mental impairment that

6    meets the twelve month duration requirement in Section 404.1509, or a combination

7    of impairments that is severe and meets the duration requirement, the ALJ will find

8    the claimant not disabled and deny their claim. Id. If the claimant does have a severe

9    physical or mental impairment, the evaluation proceeds to step three.

10         At step three, the ALJ also considers the medical severity of the claimant’s

11   impairment(s). 20 C.F.R. §§ 404.1520(a)(4)(iii), (d), 416.920(a)(4)(iii), (d). If they

12   have an impairment(s) that meets or equals one of the Social Security

13   Administration’s listings in appendix 1 of this subpart and meets the duration

14   requirement, the ALJ will find the claimant disabled. Id.; 404 Subpt. P App. 1. If

15   their impairment(s) does not meet or equal a listed impairment, the evaluation

16   proceeds to step four.

17         At step four, the ALJ considers the claimant’s residual functional capacity

18   and   their   past   relevant   work.   20     C.F.R.    §§    404.1520(a)(4)(iv), (e),

19   416.920(a)(4)(iv), (e). If they can still do their past relevant work, the ALJ will find

20   the claimant not disabled and deny their claim. Id.; see also §§ 416.920(f), (h),

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 4
     Case 2:20-cv-00103-SMJ      ECF No. 17      filed 02/09/21   PageID.1578 Page 5 of 15




1    416.960(b). If they cannot, the evaluation proceeds to step five.

2          At the fifth and final step, the ALJ considers the claimant’s residual

3    functional capacity and their age, education, and work experience to see if they can

4    adjust to other work. 20 C.F.R. §§ 404.1520(a)(4)(v), (f), 416.920(a)(4)(v), (f). If

5    they can adjust to other work, the ALJ will find the claimant not disabled and deny

6    their claim. Id. If they cannot, the ALJ will find the claimant disabled and grant

7    their claim. Id.; see also §§ 404.1520(g), (h), 404.1560(c).

8          In cases involving “drug addiction and alcoholism” (DAA), Social Security

9    Ruling (SSR) 13-2p, No. SSA-2012-0006, 2013 WL 621536 (Feb. 20, 2013),

10   provides guidance for evaluating whether a claimant’s substance use is material to

11   the disability determination. It instructs adjudicators to “apply the appropriate

12   sequential evaluation process twice. First, apply the sequential process to show how

13   the claimant is disabled. Then, apply the sequential evaluation process a second

14   time to document materiality.” Id. at *6.

15         The burden shifts during this sequential disability analysis. The claimant has

16   the initial burden of establishing a prima facie case of entitlement to benefits.

17   Rhinehart v. Finch, 438 F.2d 920, 921 (9th Cir. 1971). If the claimant makes such

18   a showing, the burden then shifts to the Commissioner to show work within the

19   claimant’s capabilities. Kail v. Heckler, 722 F.2d 1496, 1498 (9th Cir. 1984); see

20   also SSR 13-2P, 2013 WL 621536, at *4 (“The claimant has the burden of proving

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 5
     Case 2:20-cv-00103-SMJ      ECF No. 17    filed 02/09/21   PageID.1579 Page 6 of 15




1    disability throughout the sequential evaluation process. Our only burden is limited

2    to producing evidence that work the claimant can do exists in the national economy

3    at step 5 of the sequential evaluation process.”). To find a claimant disabled, their

4    impairments must not only prevent them from doing their previous work, but also

5    (considering their age, education, and work experience) prevent them from doing

6    any other substantial gainful work that exists in the national economy. Id.; 42 U.S.C.

7    §§ 423(d)(2)(A), 1382c(a)(3)(B).

8                                     ALJ FINDINGS

9          At step one, the ALJ found that Plaintiff had “not engaged in substantial

10   gainful activity since August 31, 2011, the alleged onset date.” AR 994.

11         At step two, the ALJ found that Plaintiff had only the one severe impartment:

12   “polysubstance use disorder (20 CFR 404.1520(c) and 416.920(c)).” Id.

13         At step three, the ALJ found that Plaintiff did “not have an impairment or

14   combination of impairments that meets or medically equals the severity of one of

15   the listed impartments.” AR 998.

16         At step four, the ALJ found that Plaintiff had

17         the residual functional capacity to perform a full range of work at all
           exertional levels but with the following nonexertional limitations: he is
18         limited to simple, routine, repetitive tasks; he can have no interaction
           with the public and limited contact with co-workers and supervisors;
19         and he would be “off task” 10 percent of the workday and miss more
           than two days of work per month.
20

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 6
     Case 2:20-cv-00103-SMJ     ECF No. 17    filed 02/09/21   PageID.1580 Page 7 of 15




1
     AR 999. Plaintiff “has past relevant work as a welder and research assistant,” but
2
     the ALJ found “that the claimant is unable to perform past relevant work as actually
3
     or generally performed when his polysubstance use disorder is a factor.” AR 1001.
4
           At step five, the ALJ considered Plaintiff’s age, education, and work
5
     experience and found “no jobs that exist in significant numbers in the national
6
     economy that the claimant can perform” when considering his polysubstance use
7
     disorder. AR 1000. “A finding of ‘disabled’ is therefore appropriate under the
8
     framework of section 204.00 in the Medical-Vocational Guidelines.” Id. Still, the
9
     ALJ determined, “[i]f the claimant abstained from his substance use, he would have
10
     no medically determinable mental impairment, and no severe physical impairment.”
11
     AR 1000–01.
12
                                STANDARD OF REVIEW
13
           Reviewing courts must uphold an ALJ’s disability determination if it applied
14
     the proper legal standards and supported its decision with substantial evidence in
15
     the record. Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012), superseded by
16
     regulation on other grounds. “Substantial evidence ‘means such relevant evidence
17
     as a reasonable mind might accept as adequate to support a conclusion.’” Id.
18
     (quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690 (9th Cir. 2009)).
19
     “[W]hatever the meaning of ‘substantial’ in other contexts, the threshold for such
20

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 7
     Case 2:20-cv-00103-SMJ      ECF No. 17    filed 02/09/21   PageID.1581 Page 8 of 15




1    evidentiary sufficiency is not high.” Biestek v. Berryhill, 139 S. Ct. 1148, 1153

2    (2019). The ALJ must base its determination on “more than a mere scintilla” of

3    evidence, id. at 1154, but need not support its decision by a preponderance of the

4    evidence. Molina, 674 F.3d at 1111. If the evidence supports more than one rational

5    interpretation, and the ALJ has supported its decision with inferences drawn

6    reasonably from the record, the Court must uphold its decision. Id.; Allen v. Heckler,

7    749 F.2d 577, 579 (9th Cir. 1984). Moreover, the Court will not reverse an ALJ’s

8    decision if it committed harmless error. Molina, 674 F.3d at 1111. The burden to

9    show harmful error lies with the party challenging the ALJ’s determination. See

10   Shinseki v. Sanders, 556 U.S. 396, 409 (2009).

11                                       ANALYSIS

12   A.    Substantial Evidence Supports the ALJ’s Finding that Polysubstance
           Use Disorder Was Plaintiff’s Only Severe Impairment Within the
13         Meaning of the Social Security Act

14         Plaintiff argues the ALJ erred by concluding he has no severe mental

15   impairments other than substance abuse. ECF No. 15 at 10–14. The Court disagrees.

16         “An individual shall not be considered to be disabled for purposes of this

17   subchapter if alcoholism or drug addiction would . . . be a contributing factor

18   material to the Commissioner’s determination that the individual is disabled.” 42

19   U.S.C. §§ 423(d)(2)(C), 1382c(a)(3)(J). The Ninth Circuit has recognized that

20   Congress aimed “‘to discourage alcohol and drug abuse, or at least not to encourage

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 8
     Case 2:20-cv-00103-SMJ      ECF No. 17     filed 02/09/21   PageID.1582 Page 9 of 15




1    it with a permanent government subsidy.” Parra v. Astrue, 481 F.3d 742, 747 (9th

2    Cir. 2007) (quoting Ball v. Massanari, 254 F.3d 817, 824 (9th Cir. 2001)). “Under

3    the implementing regulations, the ALJ must conduct a drug abuse and alcoholism

4    analysis (“DAA Analysis”) by determining which of the claimant’s disabling

5    limitations would remain if the claimant stopped using drugs or alcohol.” Parra v.

6    Astrue, 481 F.3d 742, 747 (9th Cir. 2007) (citing 20 C.F.R. § 404.1535(b)); see also

7    SSR 13-2P, 2013 WL 621536.

8          The key factor when evaluating whether DAA is material to the

9    determination of disability is whether the ALJ would still find the claimant disabled

10   if they stopped using drugs or alcohol. 20 C.F.R. § 404.1535(b)(1). In making this

11   determination, the ALJ evaluates which of the claimant’s current physical and

12   mental limitations would remain if the claimant stopped using drugs or alcohol. Id.

13   § 404.1535(b)(2). The ALJ then determines whether any or all the claimant’s

14   remaining limitations would be disabling. Id. If the ALJ determines that the

15   claimant’s remaining limitations would not be disabling, they will find that the

16   claimant’s DAA material to the determination of disability. Id. § 404.1535(b)(3). If

17   the ALJ determines that the claimant’s remaining limitations are disabling, the

18   claimant is disabled independent of their DAA, and the ALJ will find their DAA

19   immaterial to the determination of disability. Id. § 404.1535(b)(4). “[T]he claimant

20   bears the burden of proving that drug or alcohol addiction is not a contributing factor

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 9
     Case 2:20-cv-00103-SMJ      ECF No. 17    filed 02/09/21   PageID.1583 Page 10 of 15




1    material to his disability.” Parra, 481 F.3d at 748.

2          To begin with, the ALJ here “acknowledge[d] that the medical evidence the

3    claimant submitted includes diagnoses of schizoaffective disorder, major

4    depressive disorder, unspecified mood disorder, unspecified anxiety disorder, post-

5    traumatic stress disorder, attention-deficit hyperactivity disorder, learning disorder,

6    anti-social personality disorder, panic disorder, and bipolar disorder by acceptable

7    medical sources.” AR 994. But the ALJ then emphasized the medical evidence also

8    documents a history of substance abuse. Id. For example,

9          Elizabeth Koenig, M.D., diagnosed the claimant with polysubstance
           use and dependence in addition to other mental impairments, and she
10         stated that he “clearly has numerous challenges, not all of which can
           be explained by illicit drug use” (5F). John Arnold, Ph.D., also
11         diagnosed the claimant with a severe opioid use disorder along with
           other mental impairments, and he opined that the substance use
12         “probably had a significant impact on his mental health and ability to
           function” (9F). The psychological evaluators at the state agency level
13         of disability determination likewise listed substance addiction
           disorders with other mental impairments as the claimant’s severe
14         impairments.

15   AR 994–95. The ALJ concluded that while “[t]he evidence from Drs. Koenig,

16   Arnold, and the psychological evaluators at the state agency level suggest the

17   presence of a medically determinable impairment, . . . the statements of Glenn

18   Griffin, Ph.D., and Dana Harmon, Ph.D., indicate that the claimant’s substance use

19   precludes a finding that he has a medically determinable mental impairment at all.”

20   AR 995.

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 10
     Case 2:20-cv-00103-SMJ     ECF No. 17    filed 02/09/21   PageID.1584 Page 11 of 15




1          “Dr. Harmon concluded in October 2015 that there was ‘no reliable evidence

2    of a mental disorder distinct from the impacts of [the claimant’s] chemical

3    dependency.’” Id. (record citation omitted). And Dr. Griffin testified at Plaintiff’s

4    “first hearing that the diagnoses from the acceptable medical sources listed above

5    could not be accurately made without excluding the effects of substance use. He

6    stated that the claimant’s ongoing substance use precluded exclusion of substance

7    use as the cause of symptoms, thereby rendering the diagnoses unsupportable.” Id.

8          At the second hearing on remand, the ALJ questioned Dr. Griffin again. Id.

9    “[Dr. Griffin] noted that the claimant continued to abuse substances, as his drug

10   screens from November 2018, June 2019, and September 2019, among others, were

11   positive for amphetamines and benzodiazepine.” AR 995. The ALJ thoroughly

12   analyzed Dr. Griffin’s reasoning about why Plaintiff’s substance abuse precluded

13   definitive diagnoses of the several documented mental disorders and asked him

14   pointed questions clarifying the apparent discrepancy between his medical opinion

15   and that of several other doctors. See id. Among other things, the ALJ thoroughly

16   addressed why the opinions of Drs. Griffin and Harmon deserve great weight and,

17   on the other hand, why the opinions of Drs. Koenig, Arnold, Arrienda, and Metoyer

18   deserve little weight. See generally AR 994–1003. The ALJ likewise notes and cites

19   medical evidence in the record establishing

20         [t]he claimant had positive drug screens in October, November, and

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 11
     Case 2:20-cv-00103-SMJ     ECF No. 17    filed 02/09/21   PageID.1585 Page 12 of 15




1          December 2016 (9A/12). He also asserted at the most recent hearing in
           January 2020 that he had not used amphetamines or opiates since the
2          February 2017 hearing, but his toxicology screens are positive for
           amphetamines and/or opiates each month from December 2017 through
3          September 2018, January 2019 through March 2019, and May 2019
           through July 2019 (34F/26-28, 30, 32, 33, 37-39, 41-45, 47).
4

5    AR 997–98. The ALJ thus determined Plaintiff’s “reports of sobriety are unreliable

6    unless confirmed by testing.” AR 998. He also concluded “that portions of SSR 13-

7    2p relating to evaluation of psychiatric disorders that co-occur with a substance use

8    disorder are inapplicable.” AR 996. The ALJ ultimately found Plaintiff’s “only

9    medically determinable impairment is his polysubstance use disorder.” AR 998.

10         “[W]hen DAA is the only impairment adjudicators can go directly to step

11   three and deny the claim because DAA is material.” SSR 13-2P, 2013 WL 621536,

12   at *5. This Court agrees with the ALJ that the record offers no evidence supporting

13   the notion that Plaintiff’s mental disabilities would remain if he stopped abusing

14   methamphetamine, opioids, and other drugs. See generally 20 C.F.R. §

15   404.1535(b); AR 994–1003. Moreover, this Court respects that “the ALJ is the final

16   arbiter with respect to resolving ambiguities in the medical evidence.” Tommasetti

17   v. Astrue, 533 F.3d 1035, 1041–42 (9th Cir. 2008) (citing Andrews v. Shalala, 53

18   F.3d 1035, 1039–40 (9th Cir.1995) (“The ALJ is responsible for determining

19   credibility, resolving conflicts in medical testimony, and for resolving

20   ambiguities.”)).

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 12
     Case 2:20-cv-00103-SMJ      ECF No. 17    filed 02/09/21   PageID.1586 Page 13 of 15




1          In sum, Plaintiff failed to meet his burden of proving that his polysubstance

2    use disorder was not a contributing factor material to his mental health-related

3    disabilities. See Parra, 481 F.3d at 750. The ALJ applied the proper legal standards

4    and supported his decision with substantial evidence in the record. See Molina, 674

5    F.3d at 1110. He made reasonable inferences supported by the record and relied on

6    substantial evidence to support his conclusion on DAA materiality. Just because

7    “the ALJ could have come to a different conclusion,” does not mean the ALJ erred.

8    Shaibi v. Berryhill, 883 F.3d 1102, 1108 (9th Cir. 2018) (emphasis in original). For

9    these reasons, this Court finds no error and Plaintiff’s argument fails.

10   B.    The ALJ Properly Denied Plaintiff’s Request for an Additional
           Consultative Exam
11

12         Plaintiff next argues the ALJ erred by failing to order an additional

13   psychological evaluation. ECF No. 15 at 13. This Court disagrees.

14         “An ALJ’s duty to develop the record further is triggered only when there is

15   ambiguous evidence or when the record is inadequate to allow for proper evaluation

16   of the evidence.” Ford v. Saul, 950 F.3d 1141, 1156 (9th Cir. 2020) (quoting Mayes

17   v. Massanari, 276 F.3d 453, 459–60 (9th Cir. 2001)).

18         Plaintiff underwent three consultative psychological evaluations (performed

19   by Dr. Arnold, AR 436–41; Dr. Koenig, AR 351–61; and Dr. Metoyer, AR 1366–

20   70) before the ALJ found Plaintiff’s “only medically determinable impairment is

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 13
     Case 2:20-cv-00103-SMJ     ECF No. 17       filed 02/09/21   PageID.1587 Page 14 of 15




1    his polysubstance use disorder.” AR 998. Moreover, Dr. Harmon reviewed the

2    medical records for the State, highlighting there was “no reliable evidence of mental

3    disorder distinct from the impacts of [Plaintiff’s] chemical dependency.” AR 982.

4          This Court finds the record was neither ambiguous nor inadequate for the

5    ALJ to properly evaluate of the evidence. See Ford, 950 F.3d at 1156. Given that

6    the ALJ had years of Plaintiff’s mental health records and multiple opinions from

7    several doctors to inform his decision, he had no duty to develop the record further.

8    See id.

9    C.    Because the ALJ Properly Denied Plaintiff’s Claim Based on DAA
           Materiality, This Court Need Not Address Plaintiff’s Arguments
10         Concerning Later Steps in the Sequential Analysis

11         Plaintiff contends that the ALJ should have afforded significant weight to his

12   subjective testimony when addressing his functional limitations. ECF No. 15 at 13.

13   But because substantial evidence supported the ALJ’s finding (that Plaintiff’s only

14   medically determinable impairment is his polysubstance use disorder) at step two

15   of the sequential analysis, this Court need not proceed to address whether the ALJ

16   erred later in the sequential analysis. See Tackett v. Apfel, 180 F.3d 1094, 1098 (9th

17   Cir. 1999) (citing 20 C.F.R. § 404.1520(a)(4) (“If [the Commissioner] can find that

18   you are disabled or not disabled at a step, we make our determination or decision

19   and we do not go on to the next step.”)).

20   //

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 14
     Case 2:20-cv-00103-SMJ    ECF No. 17   filed 02/09/21   PageID.1588 Page 15 of 15




1          Accordingly, IT IS HEREBY ORDERED:

2          1.     Plaintiff’s motion for summary judgment, ECF No. 15, is DENIED.

3          2.     Defendant’s Motion for Summary Judgment, ECF No. 16, is

4                 GRANTED.

5          3.     The Clerk’s Office shall ENTER JUDGMENT for DEFENDANT

6                 and CLOSE the file.

7          IT IS SO ORDERED. The Clerk’s Office shall enter this Order and provide

8    copies to all counsel.

9          DATED this 9th day of February 2021.

10
                         __________________________
11                       SALVADOR MENDOZA, JR.
                         United States District Judge
12

13

14

15

16

17

18

19

20

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY
     JUDGMENT – 15
